TIXEATI-ORNIWGENIWAL
                     OF TEXAS


                              July 20, 1956


Hon., Tom Raavley     t            Opinion    l&t,. S-209
Secrrtary of State
Austin, Texas                      Rc:   Payment of-travel expense
                                         and per diem to a State em-
                                         ployee in charge of the opera-
                                         tion of IBM machines while
                                         attehding a tratiing school in
Dear Sir:                                the operation of such machines.

            In your letter of Ju&e 26, 1956, pou requestedan   opinion
from this office based on the following set of facts:

     “During July 23 through 27 of this year, the,I.B.I& Com-
     pany will conduct a training school at its Dallas offices
     to instruct operators of their accounting machine No.
     402.   This is the key rnakhihe in the tab room or .I.E.M
     Section of this offike. &carries    a large volume of our
     work. Some of the jobb’performed with tts use tic?Iude’
      posting franchise ledgers, running securities lidenses,
      preparation of money sheets and deposit sheets, ‘running
     notary commissions;      preparation of‘ delinquent tax
     notices and remittantie sIips, etc.

     “This is a complicated machine and it is arranged to do
      different jobs through the device of a control panel where
      wiring connections are’changed.    A complete knowledge
      of the intricacies of the machine is necessary for proper
      rewiringwhich enables the machine to perform different
     operations.

    “At the present time, Mr. Gordon Doty Is in dharge of
     this section of our office. Mr. Doty was transferred
     from his previous position as an auditor in the Fran-
     chise Tax Division. He has a very limited knowledge
     of the technicalities of these machines. He is interested
     and has put forth a splendid effort.  When rewiring prob-
     lems arise, he calls on Mr, Steve Bishop of the I.B.M.
     Company, but this ts sometimes a slow way to handle
     needs.   There is only so much of this burden that we
     can place upon the I.B.M. personnel.”

            your letter closed by asking if this person could be paid
his travel expense and per diem while attending this training school.
,   -
        Hon.   Tom Reavley. page 2 (s-209)



                     Section 9a and lob of Article VI of the General Appropriation
        Bill of the 54th Legislature requires that all travel be for official state
        business.

                     Considering, the situation as described by you, it is evident
        that the training given at this five-day school will be directly and sub-
        stantially used by the employee to’facilitate the operation of the I.B.M.
        machine in a more efficient manner. It will be poseible to handle the
        large work load of the entire off&e in a more advantageous manner
        without the delay and expenae caused by requesting the assistance of
        the local I.B.M. Company during rewiring operations.

                    In reaching our conclusion, we have carefully considered
        Attorney General’s Opinions O-4387 (1942), O-1195 (1939), R-2128 (1950),
        O-5981 (1944). O-4167 (1941), O-4267 (1942) and 2993 (1933). It is our
        opinion that the facts in the present situation establish that the relation-
        ship between the purpose of the trip and the accomplishment of the
        functions of government entrusted to the employee is reasonable, sub-
        stantial and direct. Therefore, the employee may be allowed his travel
        expense and per diem.

                                         SUMMARY

                           Payment of travel expense and per diem
                      to-a State employee in charge of the operation
                      of I.B.M. machines while attend&g a training
                      school in the operation of such machines is
                      authorined.

        APPROVED:                               Yours very truly,

        J. C. Davis, Jr.                     JOHN BEN SI-IEPPERD
        County Affairs Division                Attorney General

        W. V. Geppert
        Reviewer                             By6Rc&$         &ti
        J. Arthur Sandlin                        Philip Sanders
        Reviewer                                        Assistant

        John Reeves
        Reviewer

        Davis Grant
        First Assistant

        John Ban Shepperd
        Attorney General




                                                                                       1